In an action, inter alia, to recover damages for breach of a real estate contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Whelan, J.), dated August 3, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to judgment as a matter of law by presenting evidence that the contract at issue was unambiguous and clearly contradicted the assertions made by the plaintiff in her complaint (see W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162 [1990]; Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., supra; Zuckerman v City of New York, supra). Accordingly, the court properly granted the defendants’ motion for summary judgment dismissing the complaint. Crane, J.E, Goldstein, Lifson and Garni, JJ., concur.